MEMORANDUM **
This case and a subsequent related appeal, No. 00-56742, arise from the efforts of Appellant Broadway Buildings II (“Broadway”) to use a bankruptcy court’s order approving its Chapter 11 Reorganization Plan (“Plan Approval”) to enforce against Appellees Ralph Mincks et al. (the “Sellers”) contracts that Broadway assumed pursuant to the plan. In this appeal, Broadway challenges the Eastern *859District of Washington’s refusal to register and enforce a judgment pursuant to 28 U.S.C. § 1963. We affirm.
Pursuant to our independent obligation to examine jurisdiction, we have reviewed the record and are satisfied that we have jurisdiction under 28 U.S.C. § 1291. The challenged order is a full adjudication of the issues at bar. See Slimick v. Silva (In re Slimick), 928 F.2d 304, 307 (9th Cir. 1990).
The Plan Approval cannot constitute a binding judgment against the Sellers, because they were not parties to the action. Cf. United States v. Yochum (In re Yoc-hum), 89 F.3d 661, 672 (9th Cir.1996) (noting that due process requires notice and opportunity to be heard). All of Broadway’s other arguments are similarly unavailing.
We address sanctions in a separate order. All other pending motions or requests are denied.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.